                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

                                                     ) Civil Action No.: 4:18-cv-02846-SAL
Patti Bongiorno, individually and as Personal        )
Representative of the Estate of Benedetto F.         )
Bongiorno,                                           )
                                                     )        CONSENT CONFIDENTIALITY
                       Plaintiff,                    )                      ORDER
                                                     )
       v.                                            )
                                                     )
AXA Equitable Life Insurance Company,                )
                                                     )
                       Defendant.                    )
                                                     )

       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 28th day of January, 2020, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

“CONFIDENTIAL” designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents.              Inadvertent or

unintentional production of documents without prior designation as CONFIDENTIAL shall not be

deemed a waiver, in whole or in part, of the right to designate documents as CONFIDENTIAL as

                                                 1
otherwise allowed by this Order.

       3.      Documents Which May be Designated CONFIDENTIAL. Any party may

designate documents as CONFIDENTIAL but only after review of the documents by an attorney 1

who has, in good faith, determined that the documents contain information protected from

disclosure by statute, sensitive personal information, trade secrets, or confidential research,

development, business, or commercial information. The certification shall be made concurrently

with the disclosure of the documents, using the form attached hereto at Attachment A which shall

be executed subject to the standards of Rule 11 of the Federal Rules of Civil Procedure.

Information or documents which are available in the public sector may not be designated as

CONFIDENTIAL.

       4.      Depositions. Portions of depositions shall be deemed CONFIDENTIAL only if

designated as such when the deposition is taken or within seven business days after receipt of the

final transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation). The parties shall not disclose documents designated as CONFIDENTIAL



       1
         The attorney who reviews the documents and certifies them to be CONFIDENTIAL must
be admitted to the Bar of at least one state but need not be admitted to practice in the District of
South Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this court in regard to the certification.


                                                  2
        to putative class members not named as plaintiffs in putative class litigation unless and

        until one or more classes have been certified.

        b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

        not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

        the terms of this Order to any other person or entity except as set forth in subparagraphs

        (1) - (5) below, and then only after the person to whom disclosure is to be made has

        executed an acknowledgment (in the form set forth at Attachment B hereto), that he or she

        has read and understands the terms of this Order and is bound by it. Subject to these

        requirements, the following categories of persons may be allowed to review documents

        which have been designated CONFIDENTIAL pursuant to this Order:

                (1)     counsel and employees of counsel for the parties who have responsibility

                for the preparation and trial of the lawsuit;

                (2)     parties and employees of a party to this Order but only to the extent counsel

                shall certify that the specifically named individual party or employee’s assistance

                is necessary to the conduct of the litigation in which the information is disclosed 2;

                (3)     court reporters engaged for depositions and those persons, if any,

                specifically engaged for the limited purpose of making photocopies of documents;

                (4)     consultants, investigators, or experts (hereinafter referred to collectively as

                “experts”) employed by the parties or counsel for the parties to assist in the




        2
           At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a certification
in the form shown at Attachment C hereto. Counsel shall retain the certification together with the form
signed by the party or employee.


                                                    3
            preparation and trial of the lawsuit; and

            (5)     other persons only upon consent of the producing party or upon order of the

            court and on such conditions as are agreed to or ordered.

       c.         Control of Documents.        The parties and counsel for the parties shall take

       reasonable efforts to prevent unauthorized disclosure of documents designated as

       CONFIDENTIAL pursuant to the terms of this order. Counsel shall maintain a record of

       those persons, including employees of counsel, who have reviewed or been given access

       to the documents along with the originals of the forms signed by those persons

       acknowledging their obligations under this Order.

       d.         Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as CONFIDENTIAL under

       this Order or any portion of such a document, shall be immediately affixed with the

       designation “CONFIDENTIAL” if the word does not already appear on the copy. All such

       copies shall be afforded the full protection of this Order.

       6.         Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to insure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as

CONFIDENTIAL; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission from the court to file the document under seal pursuant to the

procedural steps set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as may


                                              4
apply in the relevant jurisdiction. Absent extraordinary circumstances making prior consultation

impractical or inappropriate, the party seeking to submit the document to the court shall first

consult with counsel for the party who designated the document as CONFIDENTIAL to determine

if some measure less restrictive than filing the document under seal may serve to provide adequate

protection. This duty exists irrespective of the duty to consult on the underlying motion. Nothing

in this Order shall be construed as a prior directive to the Clerk of Court to allow any document to

be filed under seal. The parties understand that documents may be filed under seal only with the

permission of the court after proper motion pursuant to Local Civil Rule 5.03.

       7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.      Challenges to Designation as CONFIDENTIAL.                  Any CONFIDENTIAL

designation is subject to challenge. The following procedures shall apply to any such challenge.

       a.      The burden of proving the necessity of a CONFIDENTIAL designation remains

       with the party asserting confidentiality.

       b.      A party who contends that documents designated CONFIDENTIAL are not entitled

       to confidential treatment shall give written notice to the party who affixed the designation

       of the specific basis for the challenge. The party who so designated the documents shall

       have fifteen (15) days from service of the written notice to determine if the dispute can be

       resolved without judicial intervention and, if not, to move for an Order confirming the

       CONFIDENTIAL designation.

       c.      Notwithstanding     any   challenge     to   the   designation   of   documents   as



                                                   5
CONFIDENTIAL, all material previously designated CONFIDENTIAL shall continue to

be treated as subject to the full protections of this Order until one of the following occurs:

       (1)     the party who claims that the documents are CONFIDENTIAL withdraws

       such designation in writing;

       (2)     the party who claims that the documents are CONFIDENTIAL fails to move

       timely for an Order designating the documents as CONFIDENTIAL as set forth in

       Paragraph 8.b. above; or

       (3)     the court rules that the documents should no longer be designated as

       CONFIDENTIAL information.

d.     Challenges to the confidentiality of documents may be made at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or

designation.

9.     Treatment on Conclusion of Litigation.

a.     Order Remains in Effect. All provisions of this Order restricting the use of

documents designated CONFIDENTIAL shall continue to be binding after the conclusion

of the litigation unless otherwise agreed or ordered.

b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

conclusion of the litigation, including conclusion of any appeal, all documents treated as

confidential under this Order, including copies as defined above (¶5.d.) shall be returned

to the producing party unless: (1) the document has been entered as evidence or filed

(unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

return; or (3) as to documents containing the notations, summations, or other mental



                                          6
       impressions of the receiving party, that party elects destruction. Notwithstanding the above

       requirements to return or destroy documents, counsel may retain attorney work product

       including an index which refers or relates to information designated CONFIDENTIAL so

       long as that work product does not duplicate verbatim substantial portions of the text of

       confidential documents. This work product continues to be Confidential under the terms

       of this Order. An attorney may use his or her work product in a subsequent litigation

       provided that its use does not disclose the confidential documents.

       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

12.    Persons Bound. This Order shall take effect when entered and shall be binding upon: (1)

counsel who signed below and their respective law firms; and (2) their respective clients.



       IT IS SO ORDERED.



                                                7
                               /s/ Sherri A. Lydon
                               The Honorable Sherri A. Lydon
                               United States District Judge

January 28, 2020
Florence, South Carolina




                           8
                                ATTACHMENT A
                   CERTIFICATION BY COUNSEL OF DESIGNATION
                       OF INFORMATION AS CONFIDENTIAL

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Patti Bongiorno, individually and as Personal          ) Civil Action No.: 4:18-cv-02846-SAL
Representative of the Estate of Benedetto F.           )
Bongiorno,                                             )
                                                       )
                      Plaintiff,                       ) CERTIFICATION BY COUNSEL OF
       v.                                              ) DESIGNATION OF INFORMATION AS
                                                       )              CONFIDENTIAL
AXA Equitable Life Insurance Company,                  )
                                                       )
                      Defendant.                       )
                                                       )

        Documents produced herewith [whose bates numbers are listed below (or) which are listed
on the attached index] have been marked as CONFIDENTIAL subject to the Confidentiality Order
entered in this action.

      By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in which
               I conduct the majority of my practice is [state in which I practice most] where my
               Bar number is [that state's Bar #]. I understand that by completing this certification
               I am submitting to the jurisdiction of the United States District Court for the District
               of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                              [Signature of Counsel [s/name]]
                                                              Signature of Counsel

                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel
                                ATTACHMENT B
                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

                                                      ) Civil Action No.: 4:18-cv-02846-SAL
Patti Bongiorno, individually and as Personal         )
Representative of the Estate of Benedetto F.          )
Bongiorno,                                            )
                                                      )         ACKNOWLEDGMENT OF
                       Plaintiff,                     )             UNDERSTANDING
                                                      )                      AND
       v.                                             )       AGREEMENT TO BE BOUND
                                                      )
AXA Equitable Life Insurance Company,                 )
                                                      )
                       Defendant.                     )
                                                      )

       The undersigned hereby acknowledges that he or she has read the Confidentiality Order in
the above captioned action, understands the terms thereof, and agrees to be bound by such terms.
The undersigned submits to the jurisdiction of the United States District Court for the District of
South Carolina in matters relating to the Confidentiality Order and understands that the terms of
said Order obligate him/her to use discovery materials designated CONFIDENTIAL solely for the
purposes of the above-captioned action, and not to disclose any such confidential information to
any other person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                  [undersigned name [att B]]
               Job Title:             [Job Title [att B]]
               Employer:              [Employer [att B]]
               Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                            [Signature [attachment B]]
                                                            Signature



                                                10
                                  ATTACHMENT C
                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

                                                      ) Civil Action No.: 4:18-cv-02846-SAL
Patti Bongiorno, individually and as Personal         )
Representative of the Estate of Benedetto F.          )
Bongiorno,                                            )
                                                      ) CERTIFICATION OF COUNSEL OF
                       Plaintiff,                     )                     NEED
                                                      )           FOR ASSISTANCE OF
       v.                                             )            PARTY/EMPLOYEE
                                                      )
AXA Equitable Life Insurance Company,                 )
                                                      )
                       Defendant.                     )
                                                      )

       Pursuant to the Confidentiality Order entered in this action, most particularly the provisions
of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is reasonably
necessary to the conduct of this litigation and that this assistance requires the disclosure to this
individual of information which has been designated as CONFIDENTIAL.

        I have explained the terms of the Confidentiality Order to the individual named above and
will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to be
Bound” prior to releasing any confidential documents to the named individual and I will release
only such confidential documents as are reasonably necessary to the conduct of the litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                             [Signature [attachment C]]
                                                              Signature




                                                 11
